1
2
3
4
5
6
7                              UNITED STATES DISTRICT COURT
                           IN THE DISTRICT OF ALASKA - FAIRBANKS
8
     UNITED STATES OF AMERICA,
9    for the Use and Benefit of
     MIDSTATE EQUIPMENT, INC.,
10   an Alaska corporation,                              Case No. 4:19-cv-00010-JWS
11                              Plaintiffs,
                                                         COMPLAINT FOR BREACH
12             v.                                        OF CONTRACT, WRONGFUL
                                                         TERMINATION, ACCOUNT
13   AHTNA CONSTRUCTION &                                STATED, VIOLATION OF THE
     PRIMARY PRODUCTS, LLC, an                           PROMPT PAYMENT ACT,
14   Alaska limited liability corporation;               CLAIM AGAINST MILLER
     and GREAT AMERICAN                                  ACT PAYMENT BOND,
15   INSURANCE COMPANY, a                                UNFAIR TRADE PRACTICES,
     foreign corporation,                                AND UNFAIR CLAIMS
16                                                       SETTLEMENT PRACTICES
                                Defendants.
17
18             Plaintiffs, United States of America, for the use and benefit of Midstate
19   Equipment, Inc. (collectively “Midstate”) allege as follows:
20                                            I.   PARTIES
21             1.         Midstate is, and at all times material to this action was, a
22   corporation organized and existing under the laws of the State of Alaska (Entity
23   No. 57218D), and a licensed contractor under the laws of the State of Alaska
24   (License No. CONE29580), and has met all other prerequisites to maintain this
     action.
                                                                         LAW OFFICES OF
                                                             AHLERS CRESSMAN & SLEIGHT PLLC
                                                                999 THIRD AVENUE, SUITE 3800
     COMPLAINT – 1                                            SEATTLE, WASHINGTON 98104-4023
                                                               (206) 287-9900 Fax: (206) 287-9902
     177391.1 | 23089.5


       Case 4:19-cv-00010-JWS Document 1 Filed 04/10/19 Page 1 of 12
1             2.          Midstate supplied and delivered top soil and “woody debris” as a
2    subcontractor to Defendant, Ahtna Construction & Primary Products, LLC
3    (“Ahtna”), for the construction project known as the Delta-Clearwater
4    Remediation Project Phase 2 in Delta Junction, Alaska—Solicitation No.
5    12SPEC18B004 (the “Project”). The Project was constructed by the United
6    States of America through the Department of Agriculture Natural Resources
7    Conservation Service (“USDA-NRCS”).
8             3.          Ahtna is an Alaska limited liability company.             Ahtna was the
9    prime contractor to the USDA-NRCS on the Project.
10            4.          Great American Insurance Company (“GAIC”), is an Ohio
11   corporation, duly organized and existing under the laws of the State of Ohio with
12   its principal place of business in Cincinnati, County of Hamilton, State of Ohio,
13   and authorized and licensed to do business and is doing business in the State of
14   Alaska as a surety issuing bonds required by law or contract by the State of
15   Alaska, the United States of America, and various agencies within the
16   jurisdiction of this Court.
17                             II.    JURISDICTION AND VENUE
18            5.          This Court has jurisdiction, as this case arises under the Miller Act,
19   40 U.S.C. §§ 3131 and 3133. In accordance with the Miller Act, and as part of
20   its obligations pertaining to the Project, Ahtna, as principal, and GAIC, as
21   surety, provided to the United States of America a payment bond (the “Bond”).
22   Ahtna and GAIC are each jointly and severally liable for full payment to persons
23   and entities who supplied labor and materials in connection with the Project,
24   including Midstate. GAIC’s liability is limited to the penal sum of the Bond.


                                                                          LAW OFFICES OF
                                                              AHLERS CRESSMAN & SLEIGHT PLLC
                                                                 999 THIRD AVENUE, SUITE 3800
     COMPLAINT – 2                                             SEATTLE, WASHINGTON 98104-4023
                                                                (206) 287-9900 Fax: (206) 287-9902
     177391.1 | 23089.5


       Case 4:19-cv-00010-JWS Document 1 Filed 04/10/19 Page 2 of 12
1             6.          This Court also has jurisdiction over this dispute pursuant to 28
2    U.S.C. §§ 1331, 1352, and 1367.
3             7.          This action involves a payment dispute on a Federal Government
4    construction project in Delta Junction, Alaska. Venue is proper in this Judicial
5    District, pursuant to 28 U.S.C. § 1391 and 40 U.S.C. § 3133(b)(3)(B), because
6    the Project is located in this Judicial District, and the events or omissions giving
7    rise to the claims occurred in this District.
8    III.     BREACH OF CONTRACT AND WRONGFUL TERMINATION
9             8.          Midstate entered into a purchase order subcontract (the
10   “Subcontract”) with Ahtna, by which Midstate agreed to provide labor and
11   materials in connection with the Project. The Subcontract was a lump sum
12   agreement. Midstate was to be paid at unit prices at $2.62 per square yard of
13   delivered top soil, and $2.60 per square yard of delivered woody debris.
14            9.          A disagreement arose between the parties as to how the delivered
15   quantities were to be measured for payment, with Ahtna stating that it would
16   measure the volume of delivered quantities after Athna installed the top soil and
17   woody debris in place on the Project (the “in-place measurement”), while
18   Midstate relied on its quote and the Subcontract stating that measurement for
19   delivered quantities would take place as delivered in the truck before Ahtna
20   installed the materials (the “truck-load” measurement).
21            10.         During the Project, to resolve the dispute, Ahtna and Midstate
22   agreed that measurement for materials would be by “truck-load” at a standard
23   measurement of 120 square yards per truck load for woody debris and 27 truck
24   cubic yards (121.5 square yards at 8 inches deep) for top soil. Ahtna confirmed
     the Parties’ agreement by email from its President to Midstate dated August 22,

                                                                        LAW OFFICES OF
                                                           AHLERS CRESSMAN & SLEIGHT PLLC
                                                               999 THIRD AVENUE, SUITE 3800
     COMPLAINT – 3                                           SEATTLE, WASHINGTON 98104-4023
                                                              (206) 287-9900 Fax: (206) 287-9902
     177391.1 | 23089.5


       Case 4:19-cv-00010-JWS Document 1 Filed 04/10/19 Page 3 of 12
1    2018, stating: “I’ll agree to truck load measurement of 120 sq./yd. for woody
2    debris and 27 cy on top soil.”
3             11.         Midstate then modified its previously submitted invoices to match
4    the terms of the Parties’ agreement stated in Ahtna’s August 22, 2018 email.
5    Ahtna then paid Midstate’s modified invoices according to the terms of the
6    August 22, 2018 email.
7             12.         Midstate continued invoicing Ahtna according to the August 22,
8    2018 email until work halted for the “winter shutdown.” Before the winter
9    shutdown, Ahtna approved the Midstate invoices submitted after August 22,
10   2018 as accurate and properly payable, but failed to remit payment.
11            13.         After the Project halted for the “winter shutdown,” having
12   received the full benefit of Midstate’s contract performance, Ahtna transmitted a
13   letter dated November 2, 2018 stating it was unilaterally adjusting the only paid
14   invoice and the approved-but-unpaid invoices to withhold a total of
15   $268,313.64. Ahtna’s stated basis was that it conducted an audit of the materials
16   after Ahtna installed them using the “in-place measurement” method and
17   determined that the quantities were not the same as Midstate billed using the
18   “truck load measurement” the Parties agreed to use and confirmed in Ahtna’s
19   August 22, 2018 email.
20            14.         Ahtna has failed to pay Midstate for the work Midstate properly
21   performed in accordance with the Subcontract and the Parties’ August 22, 2018
22   agreement and, therefore, has breached the Subcontract with Midstate.
23            15.         During the “winter shutdown,” Ahtna began actively soliciting
24   other contractors to perform Midstate’s work on the Project. As a result,
     Midstate had reasonable uncertainty that Ahtna intended to honor the

                                                                        LAW OFFICES OF
                                                           AHLERS CRESSMAN & SLEIGHT PLLC
                                                               999 THIRD AVENUE, SUITE 3800
     COMPLAINT – 4                                           SEATTLE, WASHINGTON 98104-4023
                                                              (206) 287-9900 Fax: (206) 287-9902
     177391.1 | 23089.5


       Case 4:19-cv-00010-JWS Document 1 Filed 04/10/19 Page 4 of 12
1    Subcontract and have Midstate return to the Project. At all times Midstate was
2    willing and able to return to perform the Subcontract, even in light of the
3    payment dispute.
4             16.         Midstate demanded written assurances that Ahtna would honor the
5    Subcontract and have Midstate return to finish the Project after the “winter
6    shutdown.” Ahtna failed to either respond to Midstate’s demand or otherwise
7    provide assurances.
8             17.         Ahtna, by failing to respond or provide assurances, anticipatorily
9    breached the Subcontract thereby terminating the Subcontract. Midstate had
10   fully performed all obligations it owed by the terms of the Subcontract at the
11   time Ahtna effectively terminated the Subcontract. Ahtna’s termination of the
12   Subcontract was both wrongful and a material breach of the Subcontract.
13            18.         Ahtna owes Midstate such damages as will be proved at trial,
14   which for purposes of this Complaint are stated to be a sum not less than
15   $268,314 for Subcontractor work performed but not paid, as well as its damages
16   for Ahtna’s wrongful termination which for the purposes of this Complaint are
17   stated to be a sum not less than $498,500, together with prejudgment interest,
18   attorneys’ fees, and costs, as the reasonable, unpaid value of Midstate’s work
19   and damages for Ahtna’s wrongful termination of Midstate.
20                                 IV.    ACCOUNT STATED
21            19.         During its performance of work on the Project, Midstate submitted
22   change orders, invoices, and/or payment applications to Ahtna for its services,
23   labor, materials, supplies, and equipment, which stated the balance owed to
24   Midstate as of the date of each change order, invoice, and/or payment
     application.

                                                                        LAW OFFICES OF
                                                            AHLERS CRESSMAN & SLEIGHT PLLC
                                                               999 THIRD AVENUE, SUITE 3800
     COMPLAINT – 5                                           SEATTLE, WASHINGTON 98104-4023
                                                              (206) 287-9900 Fax: (206) 287-9902
     177391.1 | 23089.5


       Case 4:19-cv-00010-JWS Document 1 Filed 04/10/19 Page 5 of 12
1             20.         Ahtna paid some of Midstate’s submitted invoices without
2    objection, and approved others as accurate and appropriate for payment. Several
3    months later, after receiving the benefit of Midstate’s performance, Ahtna
4    unilaterally sought to adjust those paid and/or approved invoices.
5             21.         Ahtna failed to object to Midstate’s invoices or other statements of
6    monies owed within a reasonable time.
7             22.         Midstate’s invoices/statements and Ahtna’s agreement regarding
8    the sums requested by Midstate establish an account stated. Midstate is entitled
9    to payment of the amount stated in each invoice as a matter of law, including
10   applicable late fees and interest at the highest rate allowed by contract or statute,
11   owing on the amount.
12      V.      CLAIM AGAINST PAYMENT BOND UNDER MILLER ACT
13            23.         Ahtna has failed to pay Midstate the principal sum of $268,314 for
14   work properly performed prior to the winter shutdown, and has failed to pay
15   additional sums owed for work Midstate properly performed during the winter
16   shutdown preparing to return to work as will be proven at trial.
17            24.         At the time of filing suit, more than ninety (90) days, but less than
18   one (1) year, have expired from the last date upon which Midstate furnished
19   labor, equipment, and materials to the Project. Midstate has otherwise satisfied
20   all the requirements for pursuing a claim against the Bond.
21            25.         In accordance with the terms of the Bond and Miller Act, Ahtna
22   and GAIC are jointly and severally liable to Midstate for a sum not less than
23   $268,314, and other sums for preparations to return to work following the winter
24   shutdown, as well as unrecouped site development costs for the work as will be
     proven at trial, together with interest at the maximum rate legally permissible

                                                                          LAW OFFICES OF
                                                             AHLERS CRESSMAN & SLEIGHT PLLC
                                                                 999 THIRD AVENUE, SUITE 3800
     COMPLAINT – 6                                             SEATTLE, WASHINGTON 98104-4023
                                                                (206) 287-9900 Fax: (206) 287-9902
     177391.1 | 23089.5


       Case 4:19-cv-00010-JWS Document 1 Filed 04/10/19 Page 6 of 12
1    from the date said sums were due, any late payment interest penalty as provided
2    under the Prompt Payment Act, costs, attorneys’ fees, and such other amounts as
3    may be proven at trial and to which Midstate is entitled either by statute or under
4    the Subcontract.
5                   VI.      VIOLATION OF PROMPT PAYMENT ACT
6             26.         Ahtna’s conduct in failing and refusing to pay Midstate for all
7    labor and material it provided to the Project is a violation of 31 U.S.C. § 3901, et
8    seq. (“the Prompt Payment Act”). As a consequence, pursuant to the Prompt
9    Payment Act, Midstate is entitled to be paid the full Subcontract balance, as well
10   as the statutory late payment interest penalty calculated beginning the day after
11   the required payment date.
12                                VII.     QUANTUM MERUIT
13            27.         Midstate is entitled to be compensated for the fair and reasonable
14   value of its work, material, and services. The reasonable value of the labor,
15   materials, and services provided for and on behalf of Ahtna is $268,314, as well
16   as other sums for preparations to return to work following the winter shutdown,
17   as well as unrecouped site development costs for the work as will be proven at
18   trial.
19                            VIII.      PROMISSORY ESTOPPEL
20            28.         To resolve payment and performance disputes during the Project,
21   Ahtna promised that it would pay Midstate for the volume of delivered top soil
22   and woody debris by “truck-load measurements” (not “in-place”) at a standard
23   rate of 120 square yards per truck load for woody debris and 27 truck cubic
24   yards for top soil. Ahtna confirmed the Parties’ agreement by email from its


                                                                        LAW OFFICES OF
                                                            AHLERS CRESSMAN & SLEIGHT PLLC
                                                               999 THIRD AVENUE, SUITE 3800
     COMPLAINT – 7                                           SEATTLE, WASHINGTON 98104-4023
                                                              (206) 287-9900 Fax: (206) 287-9902
     177391.1 | 23089.5


       Case 4:19-cv-00010-JWS Document 1 Filed 04/10/19 Page 7 of 12
1    President to Midstate dated August 22, 2018, stating: “I’ll agree to truck load
2    measurement of 120 sq./yd. for woody debris and 27 cy on top soil.”
3             29.         Ahtna’s agreement to resolve the payment dispute induced
4    Midstate to continue performance pursuant to the terms of the Subcontract
5    through the winter-shutdown. Ahtna foresaw or should have foreseen that its
6    August 22, 2018 email confirming the Parties’ agreement would cause Midstate
7    to continue performing through the winter-shutdown.
8             30.         During the winter shutdown, after receiving the full benefit of
9    Midstate’s performance in the prior season, Ahtna immediately abandoned the
10   Parties’ agreement stated in Ahtna’s August 22, 2018 email and withheld
11   payment premised on “in-place measurements” (as opposed to the agreed upon
12   “truck load measurements)—taking the same position for payment withholding
13   that it had taken prior to the August 22, 2018 email and agreement.
14            31.         Enforcement of Ahtna’s promise to honor the Parties’ agreement
15   stated in Ahtna’s August 22, 2018 email is necessary to avoid injustice for
16   Midstate’s continued performance through the winter-shutdown and beyond.
17            32.         Midstate is entitled to recover $268,314, as well as other sums for
18   preparations to return to work following the winter shutdown, as well as
19   unrecouped site development costs for the work as will be proven at trial.
20                   IX.       AHTNA’S UNFAIR TRADE PRACTICES
21            33.         To resolve payment and performance disputes during the Project,
22   Ahtna promised that it would pay Midstate for the volume of delivered top soil
23   and woody debris by “truck-load measurements” (not “in-place”) at a standard
24   rate of 120 square yards per truck load for woody debris and 27 truck cubic
     yards for top soil. Ahtna confirmed the Parties’ agreement by email from its

                                                                         LAW OFFICES OF
                                                            AHLERS CRESSMAN & SLEIGHT PLLC
                                                                999 THIRD AVENUE, SUITE 3800
     COMPLAINT – 8                                            SEATTLE, WASHINGTON 98104-4023
                                                               (206) 287-9900 Fax: (206) 287-9902
     177391.1 | 23089.5


       Case 4:19-cv-00010-JWS Document 1 Filed 04/10/19 Page 8 of 12
1    President to Midstate dated August 22, 2018, stating: “I’ll agree to truck load
2    measurement of 120 sq./yd. for woody debris and 27 cy on top soil.”
3             34.         During the winter shutdown, after receiving the full benefit of
4    Midstate’s continued performance in the prior season, Ahtna abandoned the
5    Parties’ agreements stated in Ahtna’s August 22, 2018 email and withheld
6    payment premised on “in-place measurements”—taking the same position for
7    payment withholding that it had taken prior to the August 22, 2018 email and
8    agreement.
9             35.         Ahtna’s agreement and subsequent August 22, 2018 email
10   confirming the same was made solely to induce Midstate’s continued
11   performance through the winter-shutdown. Ahtna never intended to meet the
12   terms of the agreement it made with Midstate or its August 22, 2018 email.
13            36.         Midstate and Ahtna are businesses engaged in the exchange of
14   goods and services constituting trade and/or commerce.
15            37.         Ahtna’s conduct in making an “agreement” it never intended to
16   keep was made for the sole purpose of inducing Midstate’s continued
17   performance through the winter shutdown. Ahtna’s deception is further
18   corroborated by it abandoning the agreement upon receiving the full benefit of
19   Midstate’s performance. Ahtna’s conduct is a violation of Alaska’s Unfair Trade
20   Practices and Consumer Protection Act at AS 45.50 et seq. (the “UTPCPA”).
21            38.         Ahtna’s violation of the UTPCPA entitles Midstate to its actual
22   damages incurred in an amount to be proven at trial, but not less than $268,314,
23   as well as other sums for preparations to return to work following the winter
24   shutdown, as well as unrecouped site development costs for the work, along with
     attorney’s fees, interest, and treble damages thereon.

                                                                      LAW OFFICES OF
                                                          AHLERS CRESSMAN & SLEIGHT PLLC
                                                             999 THIRD AVENUE, SUITE 3800
     COMPLAINT – 9                                         SEATTLE, WASHINGTON 98104-4023
                                                            (206) 287-9900 Fax: (206) 287-9902
     177391.1 | 23089.5


       Case 4:19-cv-00010-JWS Document 1 Filed 04/10/19 Page 9 of 12
1    X.      UNFAIR CLAIMS SETTLEMENT PRACTICE AND BAD FAITH
2             39.         On December 21, 2018, Midstate transmitted a formal Notice of
3    Miller Act Bond Claim to GAIC and Ahtna for the unpaid Subcontract balance.
4    Midstate provided all relevant documentation for GAIC’s consideration,
5    including the August 22, 2018 email from Ahtna confirming the agreed pricing
6    arrangement, and detailed explanation of the dispute and basis for recovery.
7             40.         On February 22, 2019, GAIC denied Midstate’s Bond Claim for
8    the unpaid Subcontract balance in whole. GAIC’s denial did not provide any
9    reference to, or analysis of, the August 22, 2018 email agreement from Ahtna to
10   Midstate.
11            41.         GAIC’s investigation failed to satisfy Alaska’s Unfair Claim
12   Settlement Practices at AS 21.36 et seq. and 3 AAC 26 et seq. and constitutes a
13   deceptive and unfair trade practice under the UTPCPA.
14            42.         GAIC also breached its obligation owed to Midstate as the obligee
15   under the Bond to act in good faith.
16            43.         Midstate is entitled to recover its actual damages incurred for
17   GAIC’s bad faith conduct and violation of the UTPCPA in an amount to be
18   proven at trial, but not less than $268,314, as well as attorney’s fees, interest,
19   and treble damages thereon.
20                                XI.   PRAYER FOR RELIEF
21            WHEREFORE, Midstate requests Judgment as follows:
22            A.          Against Ahtna and GAIC, jointly and severally, for work properly
23   performed but not paid at a sum to be proven at trial, but for the purposes of this
24   Complaint stated to be not less than $268,314, as well as other sums for
     preparations to return to work following the winter shutdown, as well as

                                                                        LAW OFFICES OF
                                                           AHLERS CRESSMAN & SLEIGHT PLLC
                                                               999 THIRD AVENUE, SUITE 3800
     COMPLAINT – 10                                          SEATTLE, WASHINGTON 98104-4023
                                                              (206) 287-9900 Fax: (206) 287-9902
     177391.1 | 23089.5


      Case 4:19-cv-00010-JWS Document 1 Filed 04/10/19 Page 10 of 12
1    unrecouped site development costs for the work, or such other sum as will be
2    proven at trial, plus interest at the maximum rate legally permissible from the
3    date said sums were due, the late payment interest penalty as provided under the
4    Prompt        Payment        Act,    attorneys’   fees,     and      costs       and     business
5    destruction/diminution damages in an amount to be proved at time of trial;
6             B.          Against Ahtna for breach of contract, wrongful termination,
7    quantum meruit, and promissory estoppel in amount to be proven at trial, but not
8    less than $268,314 for work performed but not paid, as well as its damages for
9    Ahtna’s wrongful termination which for the purposes of this Complaint are
10   stated to be a sum not less than $498,500 or as will be proven at trial;
11            C.          Against Ahtna for violating Alaska’s Unfair Trade Practices and
12   Consumer Protection Act in an amount to be proven at trial which for the
13   purposes of this Complaint are stated to be a sum not less than $268,314, as well
14   as other sums for preparations to return to work following the winter shutdown,
15   as well as unrecouped site development costs for the work, along with attorney’s
16   fees, interest, and treble damages thereon.
17            D.          Against GAIC for its breach of its obligation of good faith and fair
18   dealing owed to Midstate as the obligee under the Bond, as well as GAIC’s
19   violation of Alaska’s Unfair Trade Practices and Consumer Protection Act in an
20   amount to be proven at trial which for the purposes of this Complaint are stated
21   to be a sum not less than $268,314, as well as other sums for preparations to
22   return to work following the winter shutdown, as well as unrecouped site
23   development costs for the work, along with attorney’s fees, interest, and treble
24   damages thereon.


                                                                           LAW OFFICES OF
                                                               AHLERS CRESSMAN & SLEIGHT PLLC
                                                                  999 THIRD AVENUE, SUITE 3800
     COMPLAINT – 11                                             SEATTLE, WASHINGTON 98104-4023
                                                                 (206) 287-9900 Fax: (206) 287-9902
     177391.1 | 23089.5


      Case 4:19-cv-00010-JWS Document 1 Filed 04/10/19 Page 11 of 12
1             E.          Attorneys’ fees and costs in accordance with the Subcontract or
2    other applicable law; and
3             F.          For such other and further relief as the Court may deem just and
4    equitable.
5             DATED: This 10th day of April, 2019.
6                                                   AHLERS CRESSMAN & SLEIGHT PLLC
7
8                                                   By:_/s/John P. Ahlers ____________
                                                    John P. Ahlers, ASB 0707048
9                                                   999 Third Avenue, Suite 3800
10                                                  Seattle, Washington 98104-4088
                                                    Telephone: (206) 287-9900
11                                                  Facsimile: (206) 287-9902
                                                    Attorneys for Plaintiffs
12
13
14
15
16
17
18
19
20
21
22
23
24


                                                                       LAW OFFICES OF
                                                           AHLERS CRESSMAN & SLEIGHT PLLC
                                                              999 THIRD AVENUE, SUITE 3800
     COMPLAINT – 12                                         SEATTLE, WASHINGTON 98104-4023
                                                             (206) 287-9900 Fax: (206) 287-9902
     177391.1 | 23089.5


      Case 4:19-cv-00010-JWS Document 1 Filed 04/10/19 Page 12 of 12
JS 44 (Rev. 11/15)                                                         CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS                                                                                             DEFENDANTS
UNITED STATES OF AMERICA, for the Use and Benefit of MIDSTATE                                                AHTNA CONSTRUCTION & PRIMARY PRODUCTS, LLC, an Alaska
EQUIPMENT, INC., an Alaska corporation                                                                       limited liability corporation; and GREAT AMERICAN INSURANCE
                                                                                                             COMPANY, a foreign corporation
    (b) County of Residence of First Listed Plaintiff                                                         County of Residence of First Listed Defendant
                                  (EXCEPT IN U.S. PLAINTIFF CASES)                                                                   (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                              NOTE:      IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                         THE TRACT OF LAND INVOLVED.

    (c) Attorneys (Firm Name, Address, and Telephone Number)                                                   Attorneys (If Known)
John P. Ahlers, ASBA #0707048                                                                                Adam W. Cook, ASBA #0611071
Ahlers Cressman & Sleight, PLLC       (206) 287-9900                                                         Birch Horton Bittner & Cherot, PC
                                                                                                                                                 (907) 276-1550
999 Third Avenue, Suite 3800, Seattle, Washington 98104                                                      510 L Street, Suite 700, Anchorage, Alaska 99501

II. BASIS OF JURISDICTION (Place an “X” in One Box Only)                                         III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
                                                                                                          (For Diversity Cases Only)                                            and One Box for Defendant)
’ 1    U.S. Government                ’ 3     Federal Question                                                                     PTF           DEF                                           PTF      DEF
         Plaintiff                              (U.S. Government Not a Party)                        Citizen of This State         ’ 1           ’ 1       Incorporated or Principal Place      ’ 4      ’ 4
                                                                                                                                                             of Business In This State

’ 2    U.S. Government                ’ 4     Diversity                                              Citizen of Another State         ’ 2         ’    2   Incorporated and Principal Place    ’ 5     ’ 5
         Defendant                              (Indicate Citizenship of Parties in Item III)                                                                 of Business In Another State

                                                                                                     Citizen or Subject of a          ’ 3         ’    3   Foreign Nation                      ’ 6     ’ 6
                                                                                                       Foreign Country
IV. NATURE OF SUIT (Place an “X” in One Box Only)
           CONTRACT                                             TORTS                                  FORFEITURE/PENALTY                             BANKRUPTCY                    OTHER STATUTES
’   110 Insurance                        PERSONAL INJURY                PERSONAL INJURY              ’ 625 Drug Related Seizure             ’ 422 Appeal 28 USC 158            ’ 375 False Claims Act
’   120 Marine                       ’   310 Airplane                 ’ 365 Personal Injury -              of Property 21 USC 881           ’ 423 Withdrawal                   ’ 376 Qui Tam (31 USC
’   130 Miller Act                   ’   315 Airplane Product               Product Liability        ’ 690 Other                                  28 USC 157                         3729(a))
’   140 Negotiable Instrument                 Liability               ’ 367 Health Care/                                                                                       ’ 400 State Reapportionment
’   150 Recovery of Overpayment      ’   320 Assault, Libel &               Pharmaceutical                                                    PROPERTY RIGHTS                  ’ 410 Antitrust
        & Enforcement of Judgment             Slander                       Personal Injury                                                 ’ 820 Copyrights                   ’ 430 Banks and Banking
’   151 Medicare Act                 ’   330 Federal Employers’             Product Liability                                               ’ 830 Patent                       ’ 450 Commerce
’   152 Recovery of Defaulted                 Liability               ’ 368 Asbestos Personal                                               ’ 840 Trademark                    ’ 460 Deportation
        Student Loans                ’   340 Marine                         Injury Product                                                                                     ’ 470 Racketeer Influenced and
        (Excludes Veterans)          ’   345 Marine Product                 Liability                            LABOR                          SOCIAL SECURITY                      Corrupt Organizations
’   153 Recovery of Overpayment               Liability                PERSONAL PROPERTY             ’ 710 Fair Labor Standards             ’   861 HIA (1395ff)               ’ 480 Consumer Credit
        of Veteran’s Benefits        ’   350 Motor Vehicle            ’ 370 Other Fraud                     Act                             ’   862 Black Lung (923)           ’ 490 Cable/Sat TV
’   160 Stockholders’ Suits          ’   355 Motor Vehicle            ’ 371 Truth in Lending         ’ 720 Labor/Management                 ’   863 DIWC/DIWW (405(g))         ’ 850 Securities/Commodities/
’   190 Other Contract                       Product Liability        ’ 380 Other Personal                  Relations                       ’   864 SSID Title XVI                   Exchange
’   195 Contract Product Liability   ’   360 Other Personal                 Property Damage          ’ 740 Railway Labor Act                ’   865 RSI (405(g))               ’ 890 Other Statutory Actions
’   196 Franchise                            Injury                   ’ 385 Property Damage          ’ 751 Family and Medical                                                  ’ 891 Agricultural Acts
                                     ’   362 Personal Injury -              Product Liability               Leave Act                                                          ’ 893 Environmental Matters
                                             Medical Malpractice                                     ’ 790 Other Labor Litigation                                              ’ 895 Freedom of Information
        REAL PROPERTY                      CIVIL RIGHTS                PRISONER PETITIONS            ’ 791 Employee Retirement                FEDERAL TAX SUITS                      Act
’   210 Land Condemnation            ’   440 Other Civil Rights         Habeas Corpus:                     Income Security Act              ’ 870 Taxes (U.S. Plaintiff        ’ 896 Arbitration
’   220 Foreclosure                  ’   441 Voting                   ’ 463 Alien Detainee                                                         or Defendant)               ’ 899 Administrative Procedure
’   230 Rent Lease & Ejectment       ’   442 Employment               ’ 510 Motions to Vacate                                               ’ 871 IRS—Third Party                    Act/Review or Appeal of
’   240 Torts to Land                ’   443 Housing/                       Sentence                                                               26 USC 7609                       Agency Decision
’   245 Tort Product Liability               Accommodations           ’ 530 General                                                                                            ’ 950 Constitutionality of
’   290 All Other Real Property      ’   445 Amer. w/Disabilities -   ’ 535 Death Penalty                  IMMIGRATION                                                               State Statutes
                                             Employment                 Other:                       ’ 462 Naturalization Application
                                     ’   446 Amer. w/Disabilities -   ’ 540 Mandamus & Other         ’ 465 Other Immigration
                                             Other                    ’ 550 Civil Rights                   Actions
                                     ’   448 Education                ’ 555 Prison Condition
                                                                      ’ 560 Civil Detainee -
                                                                            Conditions of
                                                                            Confinement
V. ORIGIN (Place an “X” in One Box Only)
’ 1 Original             ’ 2 Removed from                 ’ 3         Remanded from             ’ 4 Reinstated or       ’ 5 Transferred from               ’ 6 Multidistrict
    Proceeding               State Court                              Appellate Court               Reopened                Another District                   Litigation
                                                                                                                                (specify)
                                          Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                           40 U.S.C. 3131; 40 U.S.C. 3133; 28 U.S.C. 1331; 28 U.S.C. 1352; 28 U.S.C. 1367
VI. CAUSE OF ACTION Brief description of cause:
                                           Violation of Miller and Prompt Pay Acts; Breach of Contract; Unfair Trade Practices; Unfair Claim Settlement
VII. REQUESTED IN     ’ CHECK IF THIS IS A CLASS ACTION                                                 DEMAND $                                       CHECK YES only if demanded in complaint:
     COMPLAINT:          UNDER RULE 23, F.R.Cv.P.                                                         766,814.00                                   JURY DEMAND:         ’ Yes     ’ No
VIII. RELATED CASE(S)
                       (See instructions):
      IF ANY                               JUDGE                                                                                                DOCKET NUMBER
DATE                                                                     SIGNATURE OF ATTORNEY OF RECORD
04/10/2019                                                              John P. Ahlers
FOR OFFICE USE ONLY

    RECEIPT #                      Case 4:19-cv-00010-JWS
                                  AMOUNT               APPLYINGDocument
                                                               IFP      1-1 Filed  04/10/19 PageMAG.
                                                                               JUDGE             1 ofJUDGE
                                                                                                       2
                 Print                               Save As...                                                                                                                      Reset
JS 44 Reverse (Rev. 11/15)


                     INSTRUCTIONS FOR ATTORNEYS COMPLETING CIVIL COVER SHEET FORM JS 44
                                                                Authority For Civil Cover Sheet

The JS 44 civil cover sheet and the information contained herein neither replaces nor supplements the filings and service of pleading or other papers as
required by law, except as provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is
required for the use of the Clerk of Court for the purpose of initiating the civil docket sheet. Consequently, a civil cover sheet is submitted to the Clerk of
Court for each civil complaint filed. The attorney filing a case should complete the form as follows:

I.(a)    Plaintiffs-Defendants. Enter names (last, first, middle initial) of plaintiff and defendant. If the plaintiff or defendant is a government agency, use
         only the full name or standard abbreviations. If the plaintiff or defendant is an official within a government agency, identify first the agency and
         then the official, giving both name and title.
  (b)    County of Residence. For each civil case filed, except U.S. plaintiff cases, enter the name of the county where the first listed plaintiff resides at the
         time of filing. In U.S. plaintiff cases, enter the name of the county in which the first listed defendant resides at the time of filing. (NOTE: In land
         condemnation cases, the county of residence of the "defendant" is the location of the tract of land involved.)
  (c)    Attorneys. Enter the firm name, address, telephone number, and attorney of record. If there are several attorneys, list them on an attachment, noting
         in this section "(see attachment)".

II.      Jurisdiction. The basis of jurisdiction is set forth under Rule 8(a), F.R.Cv.P., which requires that jurisdictions be shown in pleadings. Place an "X"
         in one of the boxes. If there is more than one basis of jurisdiction, precedence is given in the order shown below.
         United States plaintiff. (1) Jurisdiction based on 28 U.S.C. 1345 and 1348. Suits by agencies and officers of the United States are included here.
         United States defendant. (2) When the plaintiff is suing the United States, its officers or agencies, place an "X" in this box.
         Federal question. (3) This refers to suits under 28 U.S.C. 1331, where jurisdiction arises under the Constitution of the United States, an amendment
         to the Constitution, an act of Congress or a treaty of the United States. In cases where the U.S. is a party, the U.S. plaintiff or defendant code takes
         precedence, and box 1 or 2 should be marked.
         Diversity of citizenship. (4) This refers to suits under 28 U.S.C. 1332, where parties are citizens of different states. When Box 4 is checked, the
         citizenship of the different parties must be checked. (See Section III below; NOTE: federal question actions take precedence over diversity
         cases.)

III.     Residence (citizenship) of Principal Parties. This section of the JS 44 is to be completed if diversity of citizenship was indicated above. Mark this
         section for each principal party.

IV.      Nature of Suit. Place an "X" in the appropriate box. If the nature of suit cannot be determined, be sure the cause of action, in Section VI below, is
         sufficient to enable the deputy clerk or the statistical clerk(s) in the Administrative Office to determine the nature of suit. If the cause fits more than
         one nature of suit, select the most definitive.

V.       Origin. Place an "X" in one of the six boxes.
         Original Proceedings. (1) Cases which originate in the United States district courts.
         Removed from State Court. (2) Proceedings initiated in state courts may be removed to the district courts under Title 28 U.S.C., Section 1441.
         When the petition for removal is granted, check this box.
         Remanded from Appellate Court. (3) Check this box for cases remanded to the district court for further action. Use the date of remand as the filing
         date.
         Reinstated or Reopened. (4) Check this box for cases reinstated or reopened in the district court. Use the reopening date as the filing date.
         Transferred from Another District. (5) For cases transferred under Title 28 U.S.C. Section 1404(a). Do not use this for within district transfers or
         multidistrict litigation transfers.
         Multidistrict Litigation. (6) Check this box when a multidistrict case is transferred into the district under authority of Title 28 U.S.C. Section 1407.
         When this box is checked, do not check (5) above.

VI.      Cause of Action. Report the civil statute directly related to the cause of action and give a brief description of the cause. Do not cite jurisdictional
         statutes unless diversity. Example: U.S. Civil Statute: 47 USC 553 Brief Description: Unauthorized reception of cable service

VII.     Requested in Complaint. Class Action. Place an "X" in this box if you are filing a class action under Rule 23, F.R.Cv.P.
         Demand. In this space enter the actual dollar amount being demanded or indicate other demand, such as a preliminary injunction.
         Jury Demand. Check the appropriate box to indicate whether or not a jury is being demanded.

VIII. Related Cases. This section of the JS 44 is used to reference related pending cases, if any. If there are related pending cases, insert the docket
      numbers and the corresponding judge names for such cases.

Date and Attorney Signature. Date and sign the civil cover sheet.




                             Case 4:19-cv-00010-JWS Document 1-1 Filed 04/10/19 Page 2 of 2
AO 440 (Rev. 12/09) Summons in a Civil Action


                                     UNITED STATES DISTRICT COURT
                                                                for the
                                                         District
                                                 __________       of of
                                                            District Alaska
                                                                        __________

UNITED STATES for the use & benefit of MIDSTATE
            EQUIPMENT, INC.
                                                                  )
                                                                  )
                             Plaintiff
                                                                  )
                                v.                                )        Civil Action No. 4:19-cv-00010-JWS
AHTNA CONSTRUCTION & PRIMARY PRODUCTS,                            )
 LLC; GREAT AMERICAN INSURANCE COMPANY                            )
                            Defendant
                                                                  )


                                                 SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Ahtna Construction & Primary Products, LLC
                                         110 West 38th Avenue South, Suite 100
                                         Anchorage, Alaska 99503




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: John P. Ahlers
                                         Ahlers Cressman & Sleight, PLLC
                                         999 Third Avenue, Suite 3800
                                         Seattle, Washington 98104



       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                             CLERK OF COURT


Date:             04/10/2019
                                                                                       Signature of Clerk or Deputy Clerk




                     Case 4:19-cv-00010-JWS Document 1-2 Filed 04/10/19 Page 1 of 2
AO 440 (Rev. 12/09) Summons in a Civil Action (Page 2)

 Civil Action No. 4:19-cv-00010-JWS

                                                       PROOF OF SERVICE
                       (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           ’ I personally served the summons on the individual at (place)
                                                                                  on (date)                          ; or

           ’ I left the summons at the individual’s residence or usual place of abode with (name)
                                                               , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           ’ I served the summons on (name of individual)                                                                     , who is
           designated by law to accept service of process on behalf of (name of organization)
                                                                                  on (date)                          ; or

           ’ I returned the summons unexecuted because                                                                             ; or

           ’ Other (specify):
                                                                                                                                          .


           My fees are $                           for travel and $                 for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                         Server’s signature



                                                                                       Printed name and title




                                                                                          Server’s address

 Additional information regarding attempted service, etc:




           Print        Case 4:19-cv-00010-JWS
                                  Save As...   Document 1-2 Filed 04/10/19 Page 2 of 2 Reset
AO 440 (Rev. 12/09) Summons in a Civil Action


                                     UNITED STATES DISTRICT COURT
                                                                  for the
                                                          District
                                                  __________       of of
                                                             District Alaska
                                                                         __________

UNITED STATES for the use & benefit of MIDSTATE
            EQUIPMENT, INC.
                                                                    )
                                                                    )
                             Plaintiff
                                                                    )
                                v.                                  )       Civil Action No. 4:19-cv-00010-JWS
AHTNA CONSTRUCTION & PRIMARY PRODUCTS,                              )
 LLC; GREAT AMERICAN INSURANCE COMPANY                              )
                            Defendant
                                                                    )


                                                  SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Great American Insurance Company
                                         301 East 4th Street
                                         Cincinnati, Ohio 45202




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: John P. Ahlers
                                         Ahlers Cressman & Sleight, PLLC
                                         999 Third Avenue, Suite 3800
                                         Seattle, Washington 98104



       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                              CLERK OF COURT


Date:             04/10/2019
                                                                                        Signature of Clerk or Deputy Clerk




                     Case 4:19-cv-00010-JWS Document 1-3 Filed 04/10/19 Page 1 of 2
AO 440 (Rev. 12/09) Summons in a Civil Action (Page 2)

 Civil Action No. 4:19-cv-00010-JWS

                                                       PROOF OF SERVICE
                       (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           ’ I personally served the summons on the individual at (place)
                                                                                  on (date)                          ; or

           ’ I left the summons at the individual’s residence or usual place of abode with (name)
                                                               , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           ’ I served the summons on (name of individual)                                                                     , who is
           designated by law to accept service of process on behalf of (name of organization)
                                                                                  on (date)                          ; or

           ’ I returned the summons unexecuted because                                                                             ; or

           ’ Other (specify):
                                                                                                                                          .


           My fees are $                           for travel and $                 for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                         Server’s signature



                                                                                       Printed name and title




                                                                                          Server’s address

 Additional information regarding attempted service, etc:




           Print        Case 4:19-cv-00010-JWS
                                  Save As...   Document 1-3 Filed 04/10/19 Page 2 of 2 Reset
